DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              DYLAN MACE,
                                Appellant,

                                    v.

EVERGLADES COLLEGE, INC. d/b/a KEISER UNIVERSITY, PATRICK
      JOHNSTON, and CHANNING ALONZO THOMAS, et al.,
                        Appellees.

                              No. 4D21-3270

                              [July 28, 2022]

  Appeal of a nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Joseph George Marx, Judge; L.T.
Case No. 50-2020-CA-013371-XXXX-MB.

   Andrew A. Harris and Grace Mackey Streicher of Harris Appeals, P.A.,
Palm Beach Gardens, and Tom DeLattre of Wieland & DeLattre, P.A.,
Orlando, for appellant.

   Benjamin L. Bedard and Shelli A. Healy of Roberts, Reynolds, Bedard
& Tuzzio, PLLC, West Palm Beach, for appellee Channing Alonzo Thomas.

   Lissette Gonzalez of Cole, Scott & Kissane, P.A., Miami, for appellees
Everglades College, Inc. d/b/a Keiser University and Patrick Johnston.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., GROSS and DAMOORGIAN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.